Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-16, 19-20, 23 and 24 are pending. Claim 23 is withdrawn. Claims 1-16, 19-20 and 24 are examined below.

Specification
Applicant’s amendment to the specification is acknowledged.

Election/Restrictions
Applicant's election with traverse of group I, claims 1-16 and 19-20 in the reply filed on 11/11/2020 is acknowledged.  The traversal is on the ground(s) that the examiner did not show a lack of unity because the combination of prior art did not disclose the inventive concept in common between groups I and II.  This is not found persuasive because applicant is arguing limitations not claimed. Applicant does not provide a special definition of claims, yet states the frame is a seal meant to be inserted into a building frame. The limitation is neither claimed nor defined as such by applicant.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
Applicant provides the following definition: For the purposes of the present description and of the following claims, the term "comprising" also includes the terms "that consists essentially of” or "that consists of" (see page 10 of applicant’s disclosure). 
This is opposite the interpretation given the terms “"that consists essentially of” or "that consists of" (see MPEP § 2111.03).
Applicant is their own lexicographer (see MPEP § 2111.01). Applicant is clear that the definition extends to the claims (see underlined language). Therefore, in claims using the terms “consists essentially of” and “consists of” (see claims 4 and 7), will be interpreted as comprising.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention, specifically the structure of a shell and frame configuration.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-16, 19-20 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 4, 8 and 9 states (or solar cell). The term in parentheses is considered indefinite because it is unclear whether the wording is part of the limitations. It is recommended that the parentheses are removed, i.e. “at least one photovoltaic cell or solar cell”, or the information in the parentheses are eliminated since photovoltaic cells are inclusive of solar cells. The same issue is present in claims 11, 13, 16 and 20 and result is those claims also being indefinite. Claims 2-10, 12, 14-15, 19-20 and 24 are rejected for the same indefiniteness.

Claim 19 recites the limitation "said at least one transparent protective shell" in 2.  There is insufficient antecedent basis for this limitation in the claim. Consider making the claim dependent on claim 24.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-6, 9-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. (US 2015/0162474) in view of Clark (US 2016/0056316).
Regarding claim 1, Uchida discloses a photovoltaic panel (or solar panel) comprising: 
at least one luminescent solar concentrator (LSC) (12A) having an upper surface (12x), 
a lower surface (12y) and one or more outer sides (shown in figs. 1-6); at least one photovoltaic cell (or solar cell) (14) placed on the outside of at least one of the outer sides or outside at least one part of the lower surface of said luminescent solar concentrator (LSC) (see paragraphs [0147]-[0151]); 

said at least one rigid or semi-rigid support being placed in direct contact with said at least one photovoltaic cell (or solar cell); 
at least one frame (15, 34) placed outside said at least one rigid or semi-rigid support, said at least one transparent frame being placed in direct contact with said at least one rigid or semi-rigid support (paragraph [0497]). 
As Uchida discloses choosing from a finite number of identified, predictable solutions i.e., with or without buffering layer, one of ordinary skill in the art would have found obvious to pursue the known options with a reasonable expectation of success.
Uchida does not disclose the frame is transparent. 
Clark is analogous art to Uchida as Clark discloses a photovoltaic module (see abstract). Clark discloses the frame (20) of the photovoltaic module (21) is transparent (see paragraphs [0026]-[0027]). The transparent frame allows light to permeate the structure (see paragraph [0027]). 
Therefore it would be obvious to a person having ordinary skill in the art to modify Uchida to have a transparent frame to allow light to permeate the structure.
The examiner has elected not to examine optional limitations. 

Regarding claim 2, modified Uchida discloses a photovoltaic panel (or solar panel) according to claim 1, wherein said luminescent solar concentrator (LSC) has an upper surface 

Regarding claim 3, modified Uchida discloses a photovoltaic panel (or solar panel) according to claim 1, wherein said luminescent solar concentrator (LSC) is a plate (i.e. XY plane, shown in fig. 4, see paragraph [0191]), comprising a transparent material matrix (i.e. transparent base material, see paragraph [0168]) and at least one photoluminescent compound (i.e. phosphor 17) (shown in Uchida fig. 3, see paragraph [0168]),

Regarding claim 4, modified Uchida discloses a photovoltaic panel (or solar panel) according to claim 3, wherein said transparent material is selected from at least PMMA (see Uchida paragraphs [0169]-[0172]) which reads on selected from polymethyl methacrylate (PMMA), polycarbonate (PC), polyisobutyl methacrylate, polyethyl methacrylate, polyallyl diglycol carbonate, polymethacrylimide, polycarbonate ether, polyethylene terephthalate, polyvinylbutyral, ethylene- vinyl acetate copolymers, ethylene-tetrafluoroethylene copolymers, polyimide, polyurethane, styrene acrylonitrile copolymers, styrene-butadiene copolymers, polystyrene, methyl methacrylate styrene copolymers, polyether sulfone, polysulfone, cellulose triacetate, transparent and impact-resistant crosslinked acrylic compositions consisting of a fragile matrix (I) having a glass transition temperature (Tg) of less than 00C and elastomeric domains having dimensions smaller than 100 nm consisting of macromolecular sequences (II) having a flexible nature with a glass transition temperature (Tg) of less than 0°C (hereinafter indicated, for greater simplicity as PPMA-IR), and mixtures thereof; transparent glasses such as silica, quartz, alumina, titania, and mixtures thereof.

Regarding claim 5, modified Uchida discloses a photovoltaic panel (or solar panel) according to claim 3, wherein said photoluminescent compound is selected from at least a perylene-based pigment (see Uchida paragraph [0174]-[0175]), which reads on selected from perylenic compounds; acenic compounds; benzothiadiazole compounds; compounds comprising a benzoheterodiazole group and at least one benzodithiophene group; disubstituted naphthothiadiazole compounds; benzoheterodiazole compounds disubstituted with benzodithiophene groups; disubstituted benzoheterodiazole compounds; disubstituted diaryloxybenzoheterodiazole compounds, and mixtures thereof.

Regarding claim 6, modified Uchida discloses a photovoltaic panel (or solar panel) according to any one of claims 3, but does not disclose wherein said photoluminescent compound is present in said transparent matrix in an amount ranging from 0.1 g per unit area to 3 g per unit area, said unit area being relative to the area of the matrix of transparent material expressed in m2. Modified Uchida does not disclose the concentration, but as the concentration will determine the amount of light shifted in wavelength, the concentration, i.e. gram per unit area, is a result effective variable.
The court has held that absent criticality or unexpected results, it would be obvious for a person having ordinary skill in the art to optimize a result effective variable for the intended use of the device. Differences in said result effective variable will not support the patentability of subject matter encompassed by the prior art. “[W]here the general conditions of a claim are In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also MPEP § 2144.05.

Regarding claim 9, modified Uchida discloses a photovoltaic panel (or solar panel) according to claim 1, wherein, in a specific non-limiting example (i.e. example B), the thickness of the light collector, i.e. plate, is 4 mm (see Uchida paragraph [0571]), which reads on wherein said luminescent solar concentrator (LSC) is a plate having a thickness ranging from 0.1 µm to 50 mm.
The court has held when the prior art provides a specific example which is within a claimed range, the prior art anticipates the range. See MPEP § 2131.03.

Regarding claim 10, modified Uchida a photovoltaic panel (or solar panel) according to claim 1, but as modified does not disclose wherein the electricity generated by said at least one photovoltaic cell (or solar cell) is transported by means of a wiring system that is connected to said photovoltaic panel (or solar panel).
Clark is analogous art to Uchida as Clark discloses a solar module comprising solar cells (see abstract). Clark disclose electricity generated by the solar cells is transported by a wiring system connected to said module (see paragraphs [0032], [0039] and [0044]). Said wiring system transports generated current external to the solar module to batteries, power lines, inverters, etc. (see paragraph [0044]).
Therefore it would be obvious to a person having ordinary skill in the art to modify the solar module of Clark to comprise a wiring system connected to said module because the wiring 

Regarding claim 11, modified Uchida discloses a photovoltaic panel (or solar panel) according to claim 1, wherein said photovoltaic panel comprises at least one electrical conduit (In Clark, ball bearing opening 15 serves as conduit for electrical wiring exiting base) comprising electrical wires, conductive polymers, or carbon fibers connected to said at least one photovoltaic cell (or solar cell), said at least one electric conduit being able to carry the electrical energy generated by said at least one photovoltaic cell (or solar cell) (see Clark paragraph [0044]). See obviousness discussion of claim 10.

Regarding claim 12, modified Uchida discloses a photovoltaic panel (or solar panel) according to claim 1, wherein said at least one rigid or semi-rigid support is silicone rubber (see Uchida paragraph [0300]), which reads on selected from aluminum, tin, ceramic, plastic, (i.e. silicone rubber is a known plastic), FR4 of the National Electrical Manufacturers Association (NEMA) and combinations thereof.

Regarding claim 13, modified Uchida discloses a photovoltaic panel (or solar panel) according to claim 1, wherein at least one transparent adhesive layer is placed between said at least one photovoltaic cell (or solar cell) and said luminescent solar concentrator (LSC) (see Uchida paragraph [0289]).

at least one compound selected from: rubbers, acrylic compounds, silicones, vinyl alkyl ethers, polyesters, polyamides, urethane, epoxy compounds, ethylene vinyl acetate, polyethylene terephthalate, polymethylmethacrylate (PMMA), polyvinyl butyral, tetrafluoroethylene, polyimides, amorphous polycarbonate, polystyrene, siloxanes, sol-gel, polyurethanes, polyacrylates, and mixtures thereof, and/or said at least one transparent adhesive layer is in the form of tape or film.
Regarding the limitations and/or said at least one transparent adhesive layer has a thickness ranging from 1 µm to 2000 µm; and/or said at least one transparent adhesive layer has a refractive index ranging from 1.30 to 1.70, is stated as optional.
The examiner has elected not to examine optional limitations.

Regarding claim 16, modified Uchida discloses a photovoltaic panel (or solar panel) according to claim 1, wherein said at least one transparent frame covers one of (A) at least part of said at least one rigid or semi-rigid support, said at least one transparent frame being placed in direct contact with said at least one rigid or semi-rigid support (shown in fig. 33, see paragraphs [0496]-[0497]),
which reads on transparent frame covers one of (A) at least part of said at least one rigid or semi-rigid support, said at least one transparent frame being placed in direct contact with said at least one rigid or semi-rigid support, (B) said at least one rigid or semi-rigid support and at least part of said at least one photovoltaic cell (or solar cell), said at least one transparent frame being placed in direct contact with said at least one rigid or semi-rigid support and with said at least one photovoltaic cell (or solar cell), and (C) said at least one rigid or semi-rigid support, said at least one photovoltaic cell (or solar cell) and at least part of said luminescent solar concentrator (LSC), said at least one transparent frame being placed in direct contact with said at least one rigid or semi-rigid support, with said at least one photovoltaic cell (or solar cell) and with said luminescent solar concentrator (LSC).


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. and Clark et al. as applied to claim 3 above, and further in view of Shin et al. (US 2019/0326534) (provisional 62/431,079, filed 12/7/2016, attached as non-patent document).
Regarding claim 7, modified Uchida discloses a photovoltaic panel (or solar panel) according to claim 3, but does not disclose wherein said photoluminescent compound is selected from quantum dots (QDs) consisting of elements selected from the elements belonging to groups 12-16, 13-15, 14-16 and 13 of the Periodic Table of Elements.
Shin is analogous art to Uchida as Shin discloses luminescent material suitable for solar cells (see paragraph [0004]). Shin discloses elements from groups III-V (i.e. groups 13 and 15) and groups II-VI (i.e. groups 12 and 16) (see paragraph [0012] and [0022]). Shin discloses quantum dots a size –controlled tunable, i.e. absorbed and emitted wavelengths controlled by QD size, (see paragraph [0004]).
Therefore it would be obvious to a person having ordinary skill in the art to modify the phosphor of Uchida by substituting quantum dot luminescent material because the quantum dots are size-controlled tunable.

Regarding claim 8, modified Uchida discloses a photovoltaic panel (or solar panel) according to claim 7, but does not disclose wherein said photoluminescent compound selected from quantum dots (QDs) is presented in said transparent matrix in an amount ranging from 0.05 g per unit area to 100 g per unit area, said unit area being relative to the area of the matrix of transparent material expressed in m2.
Modified Uchida does not disclose the concentration, but as the concentration will determine the amount of light shifted in wavelength, the concentration, i.e. gram per unit area, is a result effective variable.
The court has held that absent criticality or unexpected results, it would be obvious for a person having ordinary skill in the art to optimize a result effective variable for the intended use of the device. Differences in said result effective variable will not support the patentability of subject matter encompassed by the prior art. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also MPEP § 2144.05.


Claim 15, 19-20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. and Clark et al. as applied to claim 1 above, and further in view of Brounne  et al. (US 2013/0014808).
Regarding claim 15, modified Uchida discloses a photovoltaic panel (or solar panel) according to claim 1, comprising a transparent frame (see discussion of claim 1 above). Modified 
Brounne is analogous art to Uchida and Clark as Brounne discloses a framed solar cell (see abstract and paragraph [0119]). Brounne discloses a frame from polycarbonate of the recited thickness may be substituted for an aluminum frame (see fig. 1-3, paragraphs [0019]). 
The Courts have held that it would be obvious to a person having ordinary skill in the art to select a known material, i.e. polycarbonate, which is based upon its suitability for the intended use, i.e. a frame, wherein the result is predictable, i.e. a photovoltaic module. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).

Regarding claims 24 and 19, modified Uchida discloses a photovoltaic panel (or solar panel) according to claim 1, at least one transparent protective shell positioned between said at least one transparent frame and said at least one rigid or semi-rigid support, said at least one transparent protective shell being placed in direct contact with said at least one rigid or semi-rigid support and said at least one transparent frame, wherein said at least one transparent 
Brounne is analogous art to Uchida and Clark as Brounne discloses a framed solar cell (see abstract and paragraph [0019]). Brounne discloses a frame and shell configuration, i.e. second surface (22) inserts between surface (24) (frame) and surface (26) (shell) (shown in figs. 1, 3 and 4, see paragraph [0024]). Brounne discloses the surfaces (22), (24) and (26) form an interlocking frame (see figs. 3 and 4). Further, Brounne discloses wherein frame material is polycarbonate (see paragraph [0024]), which reads on the material list specified above.
Therefore it would be obvious to a person having ordinary skill in the art to modify the frame of Uchida to have a frame and shell as the court has held it would be obvious to a person having ordinary skill in the art to substitute one known device (i.e. the frame and shell of Brounne) for another known device (the frame of Uchida), wherein the result is predictable, i.e. a framed solar cell. See MPEP § 2143. See also obviousness discussion of claim 15.


which reads on the shell covers one of (A) at least part of said at least one rigid or semi-rigid support, said at least one transparent protective shell being placed in direct contact with said at least one rigid or semi-rigid support, (B) said at least one rigid or semi-rigid support and at least part of said at least one photovoltaic cell (or solar cell), said at least one transparent protective shell being placed in direct contact with said at least one rigid or semi- rigid support and with said at least one photovoltaic cell (or solar cell), and (C) said at least one rigid or semi-rigid support, said at least one photovoltaic cell (or solar cell) and at last part of said photovoltaic luminescent solar concentrator (LSC) said at least one transparent protective shell being placed in direct contact with said at least one rigid or semi-rigid support with said at least one photovoltaic cell (or solar cell) and with said luminescent solar concentrator (LSC).

Response to Arguments
Applicant's arguments filed 3/23/2021 have been fully considered but they are not persuasive.
Remarks pages 10-11 are a summary of applicant’s invention, and does not specifically address the claims. Pages 12 is a description of the primary art Uchida. Applicant focuses on figures not relied upon by the examiner, specifically figs. 14 and 15. In response to claim 1, the 
Starting at page 13, applicant argues “[t]o the extent Uchida discloses multiple embodiments, none of them describe the claimed configuration. Specifically, none of the embodiments shown the same elements sandwiched in the order of: solar cell element -> rigid or semi-rigid support -> transparent frame. The examiner disagrees. Fig. 33 clearly shows solar cell element (33) > rigid or semi-rigid support (buffer, e.g. polyurethane foam 38) > frame (34/341). 

    PNG
    media_image1.png
    410
    687
    media_image1.png
    Greyscale


As the examiner has definitively directed applicant to fig. 33, and buffer layer (38), the examiner finds applicant argument non-persuasive.
Midway through page 13, applicant states the last configuration disclosed in Uchida is: solar cell element -> buffering layer -> frame. This configuration is disclosed in Uchida's sixteenth embodiment (Fig. 33). Applicant argues neither the adhesive layer nor the buffering layer, and certainly not the air layer, correspond to the rigid or semi-rigid support layer of the claims. To that end, Applicant further points out that the rigid or semi-rigid support is made from aluminum, tin, ceramic, plastic, FR4 of NEMA and combinations thereof and is therefore different than the urethane foam (i.e., the buffering layer of Uchida). Applicant does not argue as 
This is not found persuasive as applicant is arguing limitations not claimed. See MPEP § 2145.
Applicant argues that the examiner’s reference to the reflection layer or adhesive layer as improper, as they are improperly placed. The examiner disagrees as Uchida references those layers as possible optional layers at the solar cell site.  
Further, applicant argues that Uchida as disclosed cannot solve the technical problem as laid out in Remarks pages 10-11. This is not found persuasive as Uchida reads on the limitations of the claim. 
Applicant argues Uchida does not disclose a transparent frame (see rejection of claim 1 above), and further argues “contrary to the Examiner's assertion, a person having ordinary skill in the art would not combine Uchida with Clark to obtain a photovoltaic panel as claimed, since Clark does not cure Uchida's deficiencies, i.e., Clark does not disclose the combination of (1) a transparent frame and (2) a rigid or semi-rigid support between the solar cell element and the frame of Uchida.” The examiner does not find this argument persuasive as the Examiner only relies on Clark to disclose the use of a transparent frame in the analogous art of solar cell modules.
Bottom of page 14 through beginning of page 15, applicant describes the technical problem underlying Clark (an efficient solar panel design in order to maximize convers of sunlight into electricity), and details the structure of Clark. Applicant summarizes that Clark does not disclose the transparent frame is a tape or film and does not perform the same function. 

Applicant does not argue against the motivation made by the examiner but points to the structure of Uchida and applicant’s invention, indicating Clark does not read on the structure of the invention. This is an argument that Uchida and Clark are not combinable. The examiner disagrees as only the transparency and material of the frame is relied upon.
The court has held "[t]he test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures."). See MPEP § 2145 III.


Applicant states “a light-emitting device as disclosed by Shin is a semiconductor light source that emits light when current flows through it, while a LSC (as claimed) is a device for concentrating radiation to produce photoelectricty when the LSC is combined with a photovoltaic cell.”
This is a mis-characterization of Shin. Shin discloses “an article comprises a first layer and a second layer; a quantum dot layer disposed between the first layer and the second layer”. Shin does disclose this article used with an LED, but only to up-convert or down-convert the light emitting from the LED, i.e. changing one wavelength of light to a second wavelength, not turning electrons into photons (see paragraph [0021]). Again, the examiner is utilizing Shin for disclosure of Quantum dots as suitable luminescent material. Shin discloses the use of Quantum Dots in solar cells (see paragraph [0004]). As Shin is discloses quantum dots for the purpose of down and/or up conversion, applicant’s assertion that Shin discloses that it is known to use QDs in solar cells and that, in this case, QDs are used as the absorbing photovoltaic material instead of bulk materials such as, for example, silicon, copper, indium gallium selenide (CIGS) or cadmium telluride (CdTe) is found to not be supported by the disclosure of Shin.

On pages 16-17, the applicant argues against the combination of Uchida and Clark with Brounne. Applicant begins by summarizing the technical benefits of Brounne. 
The examiner uses Brounne to disclose 1) the use of polycarbonate as a suitable material for a frame and/or shell and 2) a frame/shell combination as claimed in claims 19, 20 and 24. 

The applicant argues “Applicant would like to point out that the two layers (namely, a first and a second layer) are always present in a PV module assembly of Brounne while only one transparent frame is present in the claimed structure.” Applicant claims a frame and shell. The examiner has utilized the interlocking edge piece to comprise a frame and shell. As applicant has elected not to define the shell in the way of material, nor in the drawings, the examiner interprets the word shell using the broadest reasonable interpretation. See MPEP § 2111. 
Applicant further argues “the claimed transparent frame, as described in claim 15, is in the form of a tape or film and has a thickness ranging from 1 pm to 2000 pm, and preferably from 10 pm to 1000 pm since it has the function of sealing and protecting the LSC and the photovoltaic cell(s) therein, but it does not have a structural function, as detailed above”. The examiner notes neither the form (i.e. tape or film), thickness, or function is positively stated. The applicant notes the language of the claim states the frame and or shell is one of 1) a specific material (examined and rejected by the examiner), or optionally 2) in the form of a tape or film or optionally 3) a thickness of 1 to 2000 µm. Limitations optional to the material were not examined as the examiner fully rejected option 1. It is up to the discretion of the examiner to not examine optional limitations.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869.  The examiner can normally be reached on 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721